Case 2:19-cv-00662-JNP-DBP Document 13-2 Filed 10/07/19 PageID.53 Page 1 of 3




                         EXHIBIT B
          Case 2:19-cv-00662-JNP-DBP Document 13-2 Filed 10/07/19 PageID.54 Page 2 of 3


 US DISTRICT COURT OF THE DISTRICT OF UTAH                                                                   AFFIDAVIT OF SERVICE
 COUNTY OF
                                                                                                             CLIENT:     MICHAEL BEST
 AVT NEW JERSEY, LP., A UTAH LIMITED PARTNERSHIP,
                                                                                                             FF/INDEX #:
                                                                                                             DATE FILED 09/17/2019
                                                                                Plantiff(s)/Petitioners(s)   DOCKET#:
                                             - AGAINST -                                                                    CIVIL ACTION NO.
                                                                                                                            2:19-CV-00662-JNP
CUBITAC CORP., A NEW YORK CORPORATION, AND YOEL WEISS, A CITIZEN OF
                                                                                                             PRESIDING:
NEW YORK,
                                                                                                             COURT D/T:
                                                                        Defendant(s) I Respondent(s)         AMOUNT:

STATE OF NEW YORK, COUNTY OF ORANGE ss:
THE UNDERSIGNED DEPONENT BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION AND IS
OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on              9124/19                 at      12:00 PM     at   48 BAKERTOWN RD, UNIT 415, MONROE, NY 10950


deponent served the within SUMMONS IN A CIVIL ACTION, & COMPLAINT




on YOEL WEISS, A CITIZEN OF NEW YORK                                                                                                              therein named



SUITABLE AGE         V.     By delivering a true copy thereof to and leaving with     JOHN DOE, REFUSED NAME / CO-WORKER
                            a person of suitable age and discretion, the said premises being the defendants - respondents

                            ~    dwelling place           ~ place of business              CJ    last known address          within the Stale of New York

                     £]     AND AT THE SAME TIME PAYING IN ADVANCE                                    THE AUTHORIZED FEE

DESCRIPTION                 Deponent describes the individual served as follows:

                            MALE, WHITE SKIN, BROWN HAIR, 45 - 50 YRS, 5'9"- 5'10", 170 -180 LBS.
                            Other identifying features:

                            GLASSES, BEARD, MUSTACHE




MAILING              i;,i   Deponent completed said service under the last two sections by depositing a copy of the above named process in a postpaid
                            properly addressed envelope in an official depositary under the exclusive care and custody of the United States Post Office
                            in the State of New York, addressed to the defendant in an envelope bearing the legend "Personal and Confidential" and not
                            indicating on the outside of the envelope that the communication is from an attorney

                            Mailed on: 9125119

                            0    at his last known residence            ~   at his place of business            0     at his last known address

                            Address confirmed by:


MILITARY             ?      I asked the person spoken to whether defendant / respondent was in active military service or financially dependant upon
                            anyone who is in the military service of the United States or of the State of New York in any capacity whats ver and re ved
SERVICE
                            a negative reply. Defendant I respondent wore ordinary civilian clothes and no military uniform. The sour of my info . alion
                            and the grounds of my belief are the conversations and observations above narrated.

                            Upon information and belief I aver that the defendant I respondent is not in the military service of New
                            United States as that term is defined in either the State or in the Federal statutes.


                            Sworn to before me on:    9/25/2019




1 ~~~
    NN JOHNSON
    ARY PUBLIC, STATE    NEW YORK
    LIFIED IN ORANGE COUNTY
                                      KATHLEEN GOULD
                                      NOTARY PUBLIC, STATE OF NEW YORK
                                  2-2_QUALIFIED IN ORANGE COUNTY
 COMMISSION EXPIRES AUGUST 15, 20?" COMMISSION EXPIRES NOVEMBER 30, 20
 01J05031856                         01GO4632958
                                                                             JOHN GOULD
                                                                             NOTARY PUBLIC, STATE OF NEW YORK
                                                                             QUALIFIED IN ORANGE COUNTY
                                                                             COMMISSION EXPIRES JULY 15, 20
                                                                             01GO5013764
          Case 2:19-cv-00662-JNP-DBP Document 13-2 Filed 10/07/19 PageID.55 Page 3 of 3

US DISTR ICT CO UR T O F TH E D ISTR IC T O F UTA H                                                           AFFIDAVIT OF SERVICE
CO UNTY O F
                                                                                                              CLIENT:         MICHAEL BEST
AVT NEW JERSEY, L.P., A UTAH LIMITED PARTNERSHIP,
                                                                                                              FF/INDEX#:
                                                                                                              DATE   FILED: 09/17/2019
                                                                                Plantiff(s)/Petitioners(s)    DOCKET#:
                                                 -AGAINST -                                                                   CIVIL ACTION NO.
                                                                                                                              2:19-CV-00662-JNP
CUBITAC CORP., A NEW YORK CORPORATION, AND YOEL WEISS, A CITIZEN OF
                                                                                                              PRESIDING:
NEW YORK,
                                                                                                              COURT D/T:
                                                                          Defendant(s) I Respondent(s)        AMOUNT:

STATE OF NEW YORK, COUNTY OF ORANGE ss:
THE UNDERSIGNED DEPONENT BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION AND IS OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on            9/24/19              at       12:00 PM      at    48 BAKERTOWN RD, UNIT 415, MONROE, NY 10950


deponent served the within SUMMONS IN A CIVIL ACTION, & COMPLAINT



on CUBITAC CORP., A NEW YORK CORPORATION                                                                                                            therein named



CORPORATION          &Ii   By delivering to and leaving with        JOHN DOE, REFUSED NAME                                            and that he knew the person

                           so served to be the     GENERAL AGENT                                             of the corporation, and authorized to accept service.

                           AND AT THE SAME TIME PAYING IN ADVANCE                                  THE AUTHORIZED FEE

DESCRIPTION                Deponent describes the individual served as follows:

                           MALE, WHITE SKIN, BROWN HAIR, 45 - 50 YRS, 5'9" - 5'10", 170 - 180 LBS.
                           Other identifying features:

                           GLASSES,BEARD,MUSTACHE




                           Sworn to before me    on:     9/25/2019




   -ls
   ANN JOHNSON
   TARY PUBLIC, STATE IF NEW YORK
 QUALIFIED IN ORANGE COUNTY
 COMMISSION EXPIRES AUGUST 16, 20?
                                "
                                      KATHLEEN GOULD
                                      NOTARY PUBLIC, STATE OF NEW YORK
                                 ),-\,QUALIFIED IN ORANGE COUNTY
                                      COMMISSION EXPIRES NOVEMBER 30, 20
                                                                              JOHN GOULD
                                                                              NOTARY PUBLIC, STATE OF NEW YOR
                                                                              QUALIFIED IN ORANGE COUNTY
                                                                              COMMISSION EXPIRES JULY 16, 20
                                                                                                              /
                                                                                                               PAUL
                                                                                                                  CO




 01J06031866                           01G04632968                            01GO6013764
